Citation Nr: 1201566	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-30 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for sciatica with radiculitis.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from June 12, 1980 to September 12, 1980, and from December 2003 to March 2005.  The Veteran received, among other awards, the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's claims of entitlement to service connection for a lumbar spine disability and sciatica with radiculitis.

This case was previously before the Board in December 2011, when the Board remanded the Veteran's claims for an additional VA examination for the purpose of rendering a nexus opinion.  The Veteran received such an examination in January 2011.  With respect to the Veteran's claim for service connection for a lumbar spine disability, the Board finds that its remand instructions have been substantially complied with, and the Board will proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  For reasons discussed in the REMAND portion of the decision below, the Board finds that the examination of the Veteran's sciatica did not comply with the Board's remand instructions.

The issue of entitlement to service connection for sciatica with radiculitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.






FINDING OF FACT

The weight of the competent and credible evidence of record does not support a finding that a relationship exists between the Veteran's currently diagnosed lumbar spine disability and his military service.


CONCLUSION OF LAW

The Veteran's lumbar spine disability was not incurred or aggravated by the Veteran's active duty military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  In the instant case, correspondence dated May 2007 provided all of the above-required notification.  The Board therefore concludes that VCAA notice requirements have been satisfied with respect to the issue on appeal.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  There is no indication in the record that any additional evidence relevant to the issue decided herein is available and not part of the claims file.  

Pursuant to the Board's December 2011 Remand, the Veteran was provided with a VA examination of his lumbar spine disability in January 2011.  The January 2011 examiner reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted an appropriate evaluation, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The Board, therefore, concludes that the January 2011 examination report is adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not contended otherwise.  

In his October 2008 substantive appeal, the Veteran requested a local hearing before a Veterans Law Judge.  A local hearing was scheduled for July 29, 2011.  The Veteran failed to appear for that hearing.  A postponement was neither requested nor granted, the Veteran has not asserted any good cause for missing the hearing, nor has he requested a rescheduling of the hearing.  Under these circumstances, VA considers the hearing request to have been withdrawn.  See 38 C.F.R. § 20.704 (2011).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection 

The Veteran contends that he has a lumbar spine disability that is related to his military service.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.             § 3.303(a) (2011).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011).

Service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

In the instant case, regarding the first Hickson element, medical evidence of a current disability, a June 2007 VA clinician diagnosed the Veteran with lumbar disc disease without herniation, and the record otherwise contains evidence of degenerative joint disease of the Veteran's lumbar spine.  The record, therefore, contains medical evidence of a current disability, and the first Hickson element is satisfied.

With respect to the second Hickson element, in-service disease or injury, the Board will separately discuss disease and injury.  A review of the service treatment records, including the examination report at service discharge, does not reveal any diagnosis or complaint of a lumbar spine disability.  Furthermore, there is also no evidence of a lumbar spine disability within the one-year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2011).  Accordingly, the second Hickson element is not met with respect to disease.
Turning to in-service injury, the Veteran's DD Form 214 confirms that he served as a Combat Engineer.  The Veteran has stated that he had to carry and wear 50 pounds of gear, ammunition, and weapons on a daily basis.  Additionally, the Veteran indicates that he was often required to lift weights greater than 75 pounds while installing heat pump units.  The Board notes that the Veteran is competent to give evidence regarding what he experienced during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, the Veteran's report of incurring a back injury in service is consistent with the Veteran's combat service, and the Board finds the Veteran's allegation to be credible.  See 38 U.S.C.A. § 1154 (West 2002).  Therefore, the Board finds that the Veteran incurred an in-service injury to his back, and the second Hickson element is satisfied.

Regarding the third Hickson element, medical evidence of nexus, the Board notes that the determination of the relationship, if any, between the Veteran's current disability and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

The record contains one medical nexus opinion of record: the January 2011 VA examiner's report.  After a physical examination of the Veteran and a review of the Veteran's claims file, the examiner stated that the Veteran's lumbar spine disability was not caused or related to injuries that the Veteran suffered in service.  The examiner noted the Veteran's reported history of lifting heavy weights during service and the Veteran's belief that he injured his back but did not seek treatment during service.  Furthermore, the examiner observed that the Veteran reported developing low back pain three months after leaving service and after joining a coal company as a mechanical electrician.  The examiner noted that this position in the coal company also required heavy lifting.  Following review of the Veteran's history of back related complaints, review of the medical evidence of record, and a current physical examination of the Veteran, the examiner opined that it was likely that the Veteran's degenerative joint disease was a result of both his position with this company and the generalized degeneration that occurs due to age.

In addition to the results of the January 2011 examination, the Board has reviewed the Veteran's VA treatment records for any suggestion that a nexus exists between the Veteran's current lumbar spine disability and his military service, and it has found no such connection.  The Veteran has been afforded ample opportunity to furnish medical and other nexus evidence in support of his claim, but he has not done so.  See 38 U.S.C.A. § 5107(a) (noting it is a veteran's responsibility to support a claim for VA benefits).  The probative medical evidence of record, therefore, is against a finding of a nexus between the Veteran's active duty military service and his lumbar spine disability.

To the extent that the Veteran himself believes that he has a lumbar spine disability that is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Accordingly, the Board is competent to report that he sustained an injury to his back in service while lifting heaving loads and that he experienced back pain during service.  

The Veteran is not competent, however, to opine that his in-service lumbar spine injury resulted in chronic residuals to which a current disability may be attributed.  That is, the Veteran is not competent to report that his current degenerative joint disease of his lumbar spine is etiologically related to an in-service injury.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, the Board acknowledges the Veteran's October 2008 assertions that according to "any . . . back doctor you choose to consult with, degenerative disc disease is triggered by an event injuring a disc and degenerates worse and worse as time progresses," and "I injured [my back] in Iraq and it slowly progressed until I had to seek medical attention in January 2007."  While the Board acknowledges these statements, the Veteran, as stated above, is not competent to draw such conclusions.  The record contains no competent opinions linking the Veteran's back disability to his military service to include his combat related back injury.  

To the extent that the Veteran is contending that a lumbar spine condition has existed since service, he has not presented supporting medical evidence.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (noting that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  Additionally, as noted above, claims for service connection for arthritis may be granted on a presumptive basis if the record demonstrates that arthritis became manifest to a degree of 10 percent or more within one year from the date of separation from service.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board has closely reviewed the record for evidence supporting a continuity of symptomatology or entitlement to presumptive service connection for arthritis, and the objective evidence of record is against such findings.  Despite the Veteran's report of experiencing back pain within three months of service discharge, the first documented post service treatment for back related problems is dated in January 2007, nearly two years after separation from service in March 2005.  Furthermore, the Veteran has been inconstant in his report of onset of back related problems.  He has reported on a number of occasions-notably in a June 2007 statement and at his January 2011 examination-that he experienced back pain beginning, alternatively, during service or a few months after separation from service.  The Board notes, however, that in April 2005, the first time that the Veteran visited a VA clinician for primary care, the Veteran did not complain of back pain.  

When he sought treatment for back problems in January 2007, the Veteran reported experiencing back pain for the preceding year, "on and off."  The Veteran's lumbar back examination at that time was normal.  Likewise, in April 2007, the Veteran reported having lower back pain for "3-4 weeks."  These records suggest an onset of back pain after service.  

In January 2008, the Veteran stated that he did not seek medical treatment until January 2007 because he did not have paid time off, which made it difficult to see a doctor.  Additionally, the Veteran stated that his back pain did not become severe enough to seek medical attention until that time.  However, the normal clinical findings in January 2007 go against a finding of that a chronic back disability has existed continuously since service.  Likewise, the Veteran denied having low back pain in April 2005.  The Veteran places greater weight on the contemporaneous denial of back pain in April 2005 than on the Veteran's later assertions that back pain persisted at service separation and continuously thereafter.  

With regard to the possibility of service connection on a presumptive basis, the Board finds that the above facts do not suggest that the Veteran's lower back disability became manifest to a degree of 10 percent or more by March 2006, one year from the Veteran's separation from service.  While the Veteran has reported that he experienced pain in his back as early as three months after service, the record contains no medical evidence of back pain until January 2007.  The evidence of record does not suggest that the Veteran's lower back disability became manifest to a degree of 10 percent or more within a year of separation from service; the Board finds, therefore, that service connection on a presumptive basis is unwarranted.  

In light of the above, the Board finds that the probative evidence of record does not demonstrate a nexus between the Veteran's lumbar spine disability and his active duty military service, and it finds that the third Hickson element has not been met.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See 38 U.S.C.A.       § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Service connection for a lumbar spine disability is denied.


REMAND

Unfortunately, an additional remand of the Veteran's claim for service connection for sciatica with radiculitis is warranted.  Although the Board sincerely regrets the additional delay, the record reflects that further development of the record is required before the Board may render a decision in the instant case.

A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  In the instant case, the Board's December 2010 Remand noted that the record contained references to sciatic pain.   Thus, the Board instructed the examiner to opine "as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's sciatica is causally or etiologically related to his period of active service."  

Despite the Veteran's assertions that he experienced sciatic pain and documented reports of sciatic and back pain radiating into his legs, the January 2011 examiner found that "[t]he Veteran has no evidence of sciatica or radiculopathy on today's examination.  Therefore, he does not need [a] medical [nexus] opinion."  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007).  Thus, on remand, the RO should obtain a new opinion to reconcile the apparent inconsistency in the evidence concerning the presence of sciatica and address the relationship, if any, of the Veteran's sciatic to active military service. 


Accordingly, the case is REMANDED for the following actions:

1.  Request an addendum opinion from the examiner who conducted the January 2011 examination of the Veteran.  If the January 2011 examiner is no longer available, request an opinion, with the option for an examination, from another examiner of appropriate expertise.

In either event, the claims file must be made available to the examiner, and the addendum opinion must state that the examiner reviewed the claims file before rendering an opinion.

The examiner should review the claims folder and render an opinion as to whether the evidence supports a finding of sciatica and/or radiculitis at any time during the course of the appeal (i.e. at any time since March 2007).  

If sciatica and/or radiculitis is shown at any time since March 2007, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such condition is causally or etiologically related to his period of active service to include carry heavy weights during combat situations.  

If the examiner finds that sciatica and/or radiculitis is not current shown, he or she must attempt to reconcile the current findings with prior complaints of sciatica contained in the Veteran's post service treatment records.  

The opinion provider should cite to the medical and competent lay evidence of record and explain the rationale for the opinion rendered.  

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


